ORDER

PER CURIAM.
Jeffrey Younger (Movant) appeals the judgment of the Circuit Court of Warren County denying his Rule 24.035 motion for post-conviction relief. Movant contends that his attorneys provided ineffective assistance of counsel because they misinformed the trial court about Movant’s parole eligibility resulting in the trial court rendering an increased sentence.
We have reviewed the briefs of the parties and the record on appeal and find the motion court’s decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).